                                        Case 3:20-cv-03713-WHA Document 86 Filed 05/25/21 Page 1 of 10




                                   1

                                   2

                                   3

                                   4

                                   5                                 UNITED STATES DISTRICT COURT

                                   6
                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                   7

                                   8

                                   9   In the matter of the Complaint of
                                  10   BRIAN CHRISTOPHER AMBLE as the                         No. 20-03713 WHA
                                       alleged owner of a certain 1971 Far East
                                  11   Mariner 40 bearing hull identification
                                       number GM82 and her engines, tackle,
                                  12   appurtenances, etc.,
Northern District of California




                                                                                              ORDER ENTERING DEFAULT
 United States District Court




                                                                                              JUDGMENT, STAYING THIS
                                  13   For exoneration from, or limitation of,                PROCEEDING, AND LIFTING
                                       liability.                                             RESTRAINT OF OTHER
                                  14                                                          PROCEEDINGS, CONDITIONED
                                                                                              UPON DISMISSAL OF THIRD-
                                  15                                                          PARTY COMPLAINT.
                                  16   BRIAN CHRISTOPHER AMBLE,
                                  17        Third-Party Plaintiff,
                                  18                        v.
                                  19   JESSICA PLANTE,
                                  20        Third-Party Defendant.
                                  21

                                  22

                                  23                                          INTRODUCTION
                                  24        In this admiralty law action, plaintiff-in-limitation seeks to limit his liability for a fire that
                                  25   occurred on a sailboat under the Limitation of Shipowner’s Liability Act. The only claimant to
                                  26   have appeared and made a claim has stipulated to be able to litigate his claim in state court; the
                                  27   other claimant has failed to seek relief despite actual notice and several opportunities.
                                  28   Plaintiff-in-limitation moves for entry of default judgment against non-appearing claimants and
                                       Case 3:20-cv-03713-WHA Document 86 Filed 05/25/21 Page 2 of 10




                                   1   the parties move to stay this action and lift the restraint of other proceedings. To the following

                                   2   extent, the motions are CONDITIONALLY GRANTED, conditioned upon dismissal of the third-

                                   3   party complaint.

                                   4                                              STATEMENT

                                   5        Brian Christopher Amble owned a certain 1971 Far East Mariner 40 bearing hull

                                   6   identification number GM82 until, he alleges, he sold it to Jessica Plante in October 2018. On

                                   7   November 19, 2018, the boat caught fire while moored in the Docktown Marina in Redwood

                                   8   City, California. Jessica Plante and claimant Aaron Horton were onboard and suffered severe

                                   9   injuries. The fire destroyed the boat, leaving it worthless. In December 2019, Plante sent

                                  10   letters to Amble and his insurer asserting that Amble owned the boat at the time of the fire and

                                  11   was liable for her injuries (Dkt. No. 42-2).

                                  12        Amble then commenced this action by filing a complaint in admiralty for exoneration
Northern District of California
 United States District Court




                                  13   from, or limitation of, liability pursuant to the Limitation of Shipowner’s Liability Act, 46

                                  14   U.S.C. §§ 30501–30511, and Rule F. Limitation of Liability, of the Supplemental Rules for

                                  15   Admiralty or Maritime Claims and Asset Forfeiture Actions (“Rule F”). As relevant, Amble

                                  16   alleges:

                                  17        •     He owned the boat from 2014 until October 3, 2018, when he sold the boat to Plante

                                  18              for $10,000;

                                  19        •     During the time he owned the boat he exercised due diligence to make it in all

                                  20              respects seaworthy and fit for the operational service for which it was engaged on the

                                  21              navigable waters of the United States in the area of San Francisco Bay;

                                  22        •     After he sold the boat to Plante, he retained no ownership or possession of it;

                                  23        •     On November 19, 2018, the boat caught fire;

                                  24        •     The fire destroyed the boat;

                                  25        •     The boat had no fair market value after the fire;

                                  26        •     The Docktown Marina disposed of the boat;

                                  27        •     The fire and any consequent injury, death, loss, and damage occurred without any

                                  28              fault or neglect on his part;
                                                                                        2
                                       Case 3:20-cv-03713-WHA Document 86 Filed 05/25/21 Page 3 of 10




                                   1        •   The fire and any consequent injury, death, loss, and damage occurred without his

                                   2            privity or knowledge;

                                   3        •   The fire may have been caused by the negligence of Plante or Horton;

                                   4        •   Plante had asserted that he, Amble, owned the boat when it caught fire;

                                   5        •   Plante had asserted a claim against him based on acts or omissions he committed as

                                   6            owner of the boat;

                                   7        •   Without admitting liability, he seeks to be exonerated from any liability or, in the

                                   8            alternative, for his liability to be limited to the value of the boat when he sold it to

                                   9            Plante, $10,000.

                                  10        Pursuant to Rule F(1), Amble deposited with the clerk $10,000, representing the sale

                                  11   price to Plante and any earned and pending freight at the time of its sale, plus six percent

                                  12   annual interest thereon, and $1,000 in costs (see Admir. & Mari. Local Rule 5-1), and he filed
Northern District of California
 United States District Court




                                  13   a letter of undertaking issued by his insurer as security therefor (Dkt. No. 5). He submitted a

                                  14   proposed notice of complaint in admiralty for exoneration from, or limitation of, liability,

                                  15   identifying the boat and the fire, stating that the limitation complaint had been filed, and

                                  16   admonishing anyone with claims arising out of the fire to file them with the clerk (Dkt. No. 6).

                                  17   The proposed notice of complaint left the deadline for claims to be filed blank, to be

                                  18   determined pursuant to Rule F(4).

                                  19        On June 24, 2020, orders (1) approved the stipulation for value and costs (Dkt. No. 14);

                                  20   (2) gave notice of this proceeding and admonished anyone asserting any claim arising out of

                                  21   the fire to file their claims with the clerk of the court by August 11, 2020 or be in default (Dkt.

                                  22   No. 15); (3) restrained all other suits (ibid.); and (4) approved the proposed notice of complaint

                                  23   and inserted a deadline of August 11, 2020, and commanded Amble to mail the notice to every

                                  24   known claimant, and publish it in The San Francisco Daily Journal once in each week for the

                                  25   four successive weeks prior to August 11 (Dkt. No. 16).

                                  26        Amble caused the notice to be published in the San Francisco Daily Journal on July 2, 9,

                                  27   16, and 23 (Dkt. No. 21). Amble served the notice on the two known claimants by mail:

                                  28   Plante on July 8, 28, and August 4, at three different addresses and a P.O. Box (Dkt. Nos. 17,
                                                                                        3
                                       Case 3:20-cv-03713-WHA Document 86 Filed 05/25/21 Page 4 of 10




                                   1   20, 22), and Horton on July 8, 11 (Dkt. Nos. 17, 18). In addition, Amble caused the notice to

                                   2   be personally served on Plante on November 13 (Dkt. No. 41).

                                   3        Horton timely filed an answer and claims, denied the allegations of the limitation

                                   4   complaint, and asserted claims for negligence and gross negligence and asserted his right to try

                                   5   his claims against Amble before a jury in state court (Dkt. No. 23). No other person filed a

                                   6   claim. On August 24, the clerk entered default on the limitation complaint against Plante and

                                   7   all other claimants who did not file claims by the August 11 deadline (Dkt. No. 27).

                                   8        In September, Amble filed a third-party complaint against Plante for indemnity,

                                   9   contribution, and declaratory relief alleging that Plante is primarily responsible for the fire and

                                  10   Horton’s injuries and seeking a judgment in favor of Horton against Plante on the claims

                                  11   Horton asserts against Amble (Dkt. No. 34).

                                  12        On December 2, Plante was deposed by both counsel for Amble and Horton (Dkt. No.
Northern District of California
 United States District Court




                                  13   60-1). As relevant, she testified that she received the limitation complaint and the notice in or

                                  14   about August or September, and by personal service on November 13; that she believed Amble

                                  15   is liable for her injuries; that she intended to pursue a claim against Amble’s insurance, but she

                                  16   did not understand how to file a claim in this proceeding (id. at 23–24).

                                  17        On December 11, Amble, through his counsel, and Plante, unrepresented, stipulated to

                                  18   extend the time for Plante to respond to Amble’s third-party complaint to January 8, 2021

                                  19   (Dkt. No. 46). Plante expressed a desire to find and retain an attorney and she agreed to

                                  20   request relief from her default on the limitation complaint by January 8 (ibid.). Amble and

                                  21   Plante further stipulated that if Plante did not assert her claims, Amble would apply for entry of

                                  22   default and default judgment on the third-party complaint and default judgment on the

                                  23   limitation complaint (ibid.). The clerk entered Plante’s default on the third-party complaint on

                                  24   January 26 (Dkt. No. 50).

                                  25        Amble and Horton stipulated that Amble would apply for entry of default judgment on

                                  26   the limitation complaint against Plante and all other non-appearing claimants which, if granted,

                                  27   would allow Horton to pursue his claims against Amble in state court under the single-claimant

                                  28   exception (Dkt. No. 53). Specifically, Amble and Horton stipulate (Dkt. No. 53-1):
                                                                                        4
                                       Case 3:20-cv-03713-WHA Document 86 Filed 05/25/21 Page 5 of 10




                                   1              •     Horton waives any res judicata effect that any other court’s decisions may have

                                   2                    with respect to limitation issues;

                                   3              •     Horton will not enforce any judgment rendered outside this limitation proceeding

                                   4                    against Amble, or any other liable party who may claim or cross-claim against

                                   5                    Amble, to collect more than $10,000.00 in the aggregate until this Court

                                   6                    determines whether Amble is entitled to limit his liability and, if so, the value of

                                   7                    the limitation fund, which this Court has the exclusive jurisdiction to do;

                                   8              •     The restraint of any other proceedings asserting claims against Amble for which

                                   9                    he seeks to limit his liability (Dkt. No. 15) be lifted only as to Horton;

                                  10              •     The restraint be automatically re-imposed if a late claim against Amble is

                                  11                    permitted;

                                  12              •     This limitation proceeding remain stayed until a late claim is permitted, judgment
Northern District of California
 United States District Court




                                  13                    is issued by another court on Horton’s claims against Amble, or either of the

                                  14                    parties requests that the stay of this proceeding be lifted.

                                  15         Pursuant to the stipulation, Amble has applied for entry of default judgment on the

                                  16   limitation complaint against Plante and all non-appearing claimants (Dkt. No. 56).

                                  17         A telephonic hearing on the application for default judgment was held on March 17.

                                  18   Plante appeared at the hearing and, inter alia, objected to being held liable for the harms

                                  19   arising out of the fire and stated that she had leased, not purchased, the boat from Amble. The

                                  20   Court gave Plante one last extension of time to file a claim. She was admonished to file her

                                  21   claim by noon on March 31 and she was further admonished that she must serve her claim on

                                  22   the other parties. Shortly before noon on March 31, Plante and Horton left a voice message

                                  23   recording with the clerk in which Plante simply identified herself and then Horton spoke and

                                  24   alleged in general terms that Amble’s counsel was misleading the Court and engaged in

                                  25   misconduct and that it was wrong for Plante to have to defend against anything. Plante made

                                  26   no claims against Amble, she did not request her default be vacated or make any claims for

                                  27   relief at all.

                                  28
                                                                                             5
                                       Case 3:20-cv-03713-WHA Document 86 Filed 05/25/21 Page 6 of 10




                                   1         In April, orders requested more information regarding, inter alia, ownership of the boat

                                   2   at the time of the fire. Horton’s counsel informed us that Aaron Horton passed away on April

                                   3   15 (Dkt. No. 79). The Court extended its condolence’s to Horton’s family and requested the

                                   4   parties file a joint statement regarding the further conduct of the case (Dkt. No. 80). The

                                   5   parties have agreed that Horton’s mother, Jane Horton, will move to substitute in for claimant

                                   6   Horton in this case under FRCP 25(a)(1). Amble has agreed he will not oppose the motion

                                   7   (Dkt. No. 81 at ¶ 2). Amble has further agreed that when default judgment on the limitation

                                   8   complaint is entered against Plante, he will voluntarily dismiss the third-party complaint

                                   9   against Plante without prejudice under FRCP 41(c) (id. at ¶ 4).

                                  10         On May 13, Amble filed a statement noting the death of claimant Horton and asserting

                                  11   that, pursuant to Rule 25(a)(1), if his successor did not make a motion to substitute within 90

                                  12   days of service of the statement, Horton’s claims against Amble must be dismissed.
Northern District of California
 United States District Court




                                  13         Admiralty jurisdiction is satisfied here under Sisson v. Ruby, 497 U.S. 358 (1990).

                                  14                                              ANALYSIS

                                  15        1.      DEFAULT JUDGMENT ON THE LIMITATION COMPLAINT.
                                  16         “Congress passed the Limitation Act in 1851 ‘to encourage ship building and to induce

                                  17   capitalists to invest money in this branch of industry.’” Lewis v. Lewis & Clark Marine, Inc.,

                                  18   531 U.S. 438, 446 (2001) (citation omitted). “The legislation was designed to induce the

                                  19   heavy financial commitments the shipping industry requires by mitigating the threat of a

                                  20   multitude of suits and the hazards of vast, unlimited liability as a result of a maritime disaster.”

                                  21   Maryland Casualty Co. v. Cushing, 347 U.S. 409, 414 (1954). The Limitation Act is now

                                  22   codified at 46 U.S.C. §§ 30501–30511. [Merchant Marine Laws Codification], Pub. L. No.

                                  23   109-304, § 6, 120 Stat. 1485, 1512–16 (2006). The operative provision is at § 30505, which

                                  24   provides that the liability of the owner of a boat for any claim arising from “any loss, damage,

                                  25   or injury by collision, or any act, matter, or thing, loss, damage, or forfeiture, done, occasioned,

                                  26   or incurred, without the privity or knowledge of the owner” is limited to “the value of the boat

                                  27   and pending freight.” The Limitation Act applies to seagoing boats, including boats used only

                                  28
                                                                                        6
                                       Case 3:20-cv-03713-WHA Document 86 Filed 05/25/21 Page 7 of 10




                                   1   for pleasure and not commercial purposes. 46 U.S.C. § 30502; Gibboney v. Wright, 517 F.2d

                                   2   1054 (5th Cir. 1975).

                                   3        Rule F provides the procedures for a limitation action. Lewis & Clark Marine, 531 U.S.

                                   4   at 448. The Federal Rules of Civil Procedure also apply to the extent they are consistent with

                                   5   Rule F. Suppl. Rule A(2).

                                   6        As relevant, Rule F provides:

                                   7                       (1) Time for Filing Complaint; Security. Not later than
                                                               six months after receipt of a claim in writing, any boat
                                   8                           owner may file a complaint in the appropriate district
                                                               court, as provided in subdivision (9) of this rule, for
                                   9                           limitation of liability pursuant to statute. The owner (a)
                                                               shall deposit with the court, for the benefit of claimants,
                                  10                           a sum equal to the amount or value of the owner’s
                                                               interest in the boat and pending freight, or approved
                                  11                           security therefor, and in addition such sums, or
                                                               approved security therefor, as the court may from time
                                  12                           to time fix as necessary . . . The plaintiff shall also give
Northern District of California
 United States District Court




                                                               security for costs and, if the plaintiff elects to give
                                  13                           security, for interest at the rate of 6 percent per annum
                                                               from the date of the security.
                                  14
                                                           (2) Complaint. The complaint shall set forth the facts on
                                  15                           the basis of which the right to limit liability is asserted
                                                               and all facts necessary to enable the court to determine
                                  16                           the amount to which the owner’s liability shall be
                                                               limited. The complaint may demand exoneration from
                                  17                           as well as limitation of liability. It shall state . . .
                                                               whether the boat was damaged, lost, or abandoned, and,
                                  18                           if so, when and where . . . the value of her wreckage,
                                                               strippings, or proceeds, if any, and where and in whose
                                  19                           possession they are; and the amount of any pending
                                                               freight recovered or recoverable. . . .
                                  20
                                                                              *            *              *
                                  21
                                                           (4) Notice to Claimants. Upon the owner’s compliance
                                  22                           with subdivision (1) of this rule the court shall issue a
                                                               notice to all persons asserting claims with respect to
                                  23                           which the complaint seeks limitation, admonishing
                                                               them to file their claims with the clerk of the court and
                                  24                           to serve on the attorneys for the plaintiff a copy thereof
                                                               on or before a date to be named in the notice. The date
                                  25                           so fixed shall not be less than 30 days after issuance of
                                                               the notice. . . . The notice shall be published in such
                                  26                           newspaper or newspapers as the court may direct once a
                                                               week for four successive weeks prior to the date fixed
                                  27                           for the filing of claims. The plaintiff not later than the
                                                               day of second publication shall also mail a copy of the
                                  28                           notice to every person known to have made any claim
                                                                                       7
                                       Case 3:20-cv-03713-WHA Document 86 Filed 05/25/21 Page 8 of 10



                                                                 against the boat or the plaintiff arising out of the voyage
                                   1                             or trip on which the claims sought to be limited arose. .
                                                                 ..
                                   2
                                                             (5) Claims and Answer. Claims shall be filed and served
                                   3                             on or before the date specified in the notice provided
                                                                 for in subdivision (4) of this rule. . . .
                                   4
                                             Here, Amble has complied with the relevant requirements of Rule F. Claimant Horton is
                                   5
                                       the only one to have made a claim. The only other known claimant, Jessica Plante, has had
                                   6
                                       actual notice of this proceeding at least since November; she has been given several
                                   7
                                       opportunities to file a claim; at the March 17 hearing, she was given an additional two weeks to
                                   8
                                       file something. The Court has tried hard to give her every opportunity. The Court has even
                                   9
                                       tried to get her a pro bono lawyer, but she cannot be found. At long last, the Court sees no
                                  10
                                       alternative but to enter default judgment against her.
                                  11
                                            Therefore, default judgment on the limitation complaint is CONDITIONALLY ENTERED
                                  12
Northern District of California




                                       against Jessica Plante and all other non-appearing claimants, conditioned upon Amble
 United States District Court




                                  13
                                       dismissing the third-party complaint against Plante.
                                  14
                                            2.       STAY OF THE LIMITATION PROCEEDING AND LIFTING THE INJUNCTION UNDER
                                  15                 THE SINGLE-CLAIMANT EXCEPTION.

                                  16         “Federal courts have exclusive jurisdiction over admiralty and maritime claims, but the

                                  17   jurisdictional statute ‘sav[es] to suitors in all cases all other remedies to which they are

                                  18   otherwise entitled.’” Lewis & Clark Marine, 531 U.S. at 440 (quoting 28 U.S.C. § 1333(1)).

                                  19   “Some tension exists between the saving to suitors clause and the Limitation Act. One statute

                                  20   gives suitors the right to a choice of remedies, and the other statute gives boat owners the right

                                  21   to seek limitation of liability in federal court.” Id. at 448.

                                  22         To resolve this tension, the courts have recognized two exceptions to exclusive federal

                                  23   jurisdiction where the Limitation Act is involved. See id. at 451. Under the single-claimant

                                  24   exception, a single claimant may pursue his common law claims against the shipowner in state

                                  25   court if the claimant makes sufficient stipulations to protect the shipowner’s rights under the

                                  26   Limitation Act. Ibid. A shipowner’s rights to limit liability are protected where (1) the

                                  27   claimant stipulates that his claim does not exceed the limitation fund, (2) waives any defense of

                                  28
                                                                                         8
                                       Case 3:20-cv-03713-WHA Document 86 Filed 05/25/21 Page 9 of 10




                                   1   res judicata with respect to limitation of liability, and (3) the district court stays the limitation

                                   2   proceeding but retains jurisdiction pending state court proceedings. Id. at 452.

                                   3         Because default judgment will be entered against all claimants except Horton, Horton

                                   4   qualifies as a single claimant. The stipulations offered are sufficient to protect the rights of

                                   5   Amble under the Limitation Act.

                                   6         Therefore, the joint motion to stay this action and lift the restraint against others is

                                   7   CONDITIONALLY GRANTED, conditioned upon dismissal of the third-party complaint. The

                                   8   restraint of other proceedings (Dkt. No. 15) is lifted only to allow litigation of Horton’s claims

                                   9   against Amble; it remains in place as to any other claims. This limitation action SHALL BE

                                  10   HELD IN ABEYANCE until such time as a late claim is permitted and pending the contemplated

                                  11   state court proceedings.

                                  12         The stay does not affect the obligation of Jane Horton, or any other proper party, to move
Northern District of California
 United States District Court




                                  13   to substitute in for claimant Horton in this action within 90 days of May 13 (see Dkt. No. 85).

                                  14   Amble has agreed the motion will be unopposed (Dkt. No. 81 at ¶ 2).

                                  15                                            CONCLUSION

                                  16        Therefore, default judgment on the limitation complaint is CONDITIONALLY ENTERED in

                                  17   favor Brian Christopher Amble against all but Aaron Horton, CONDITIONED UPON DISMISSAL

                                  18   OF THE THIRD-PARTY COMPLAINT.           This order shall take effect upon dismissal of the third-

                                  19   party complaint.

                                  20        The joint motion to stay this limitation proceeding and lift the restraint of other

                                  21   proceedings is GRANTED upon the same condition.

                                  22        The parties shall commence and complete the contemplated state court trial WITHIN ONE

                                  23   YEAR OF THIS ORDER.

                                  24        The parties shall continually apprise the Court of the status of that action.

                                  25

                                  26
                                  27

                                  28
                                                                                         9
                                       Case 3:20-cv-03713-WHA Document 86 Filed 05/25/21 Page 10 of 10




                                   1       IT IS SO ORDERED.

                                   2

                                   3   Dated: May 25, 2021

                                   4

                                   5
                                                                                WILLIAM ALSUP
                                   6                                            UNITED STATES DISTRICT JUDGE
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                          10
